Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 10/04/2019.
Claims 1-16 are pending and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-026196t, filed on 02/15/2017.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 should depend on claim 5 instead of claim 56, which is not an existing claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a means for obtaining lyrics data”,
“a means for generating a given number of topic numbers k”,
“an analysis means for extracting a plurality of words”,
“a means for learning topic numbers”,
“a means for learning values of switch variables”,
“an outputting means operable to identify the topic”
“the outputting means is configured to output”,
“a first means/second means for generating word probability”,
“a means for computing similarities”,
“a means for generating a weight”,
“a means for determining a topic number”,
“a third means/fourth/fifth means for generating word probability”,
“a means for generating an occurrence probability”,
“an outputting means  operable to identify the topic number”,  in claims 1-3, 5, 9, 10-12, 15-16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitations:
 " first assign the topic number " in page 61, line 18,
“to which the topic number k is assigned” in page 61, line 24,
“assigned to the word v” in page 61, line 25,
“a probability distribution over topic numbers of the given lyrics data Sar” in page 61, line 27,
“topic numbers” in lines page 62, lines 9-10,
“values of switch variables” in page 62, lines 13-14, 18, 27,
“the value of the switch variable x” in page 62, line 19,
“learning values of switch variables” in page 63, lines 4 and 13,

Claims 11 recites similar limitation as claim 1 and also rejected.  
Claim 3 recites the limitations: “values of switch variables” in lines 25-26,
Claims 4 and 13 recite the limitations: “topic numbers” in lines 12, 21,
Claim 10 recites the limitations: “word probability distributions” in lines 13, 19, 23 
There are insufficient antecedent basis for those limitations in the claims above.
Claims 2-10 and 12-16 depend on claims 1 and 11 respectively and also rejected.

As to claims 1 and 11, claim limitation “a means for generating a given number of topic numbers k” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Page 16 of the applicant specification discloses “In the step of generating topic numbers , a given number of topic numbers are generated where the topic number k is in a range of 1”.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As to claim 5, claim limitation “the outputting means is configured to output” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 2-10 and 12-16 depend on claim 1 and 11 respectively and are also rejected.



Allowable Subject Matter
Claims 1-16 would be allowable if overcome the 35.U.S.C 112 rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
Agrawal (US20170091322) teaches that lyrics associated with songs are processed to generate a probabilistic topic model that includes probabilities for terms of the lyrics with respect to one or more predetermined topics.  The probabilistic model is then used to identify songs that are associated with the identified topic, and some or all of the identified songs are presented as being related to the received term in the user interface based on a request from user.  A recommendation engine is further adapted to receive a term of the plurality of terms associated with each song, based on the determined probabilities for the received term with respect to each of the topics of the plurality of topics, select a topic of the plurality of topics, based on the selected topic and the determined probabilities for each song with respect to the selected topic, select one or more songs of the plurality of songs, and provide the selected one or more songs in response to the received term.

Brochu (US 10276189 B1) teaches that a natural language model of the server receives a word or group of words and identify from the words a mood associated with the words.  The natural language model is trained using at least one of a large text corpus or a lyrics dataset to identify a mood associated with a word or group of words.  Generating the recurring semantic field can include identifying, for each of the moods, a distance for words from the large text corpus or the lyrics dataset associated with the respective mood. The recurring semantic field can be built for each potential mood and each potential audio file in the collection of audio files.  Extracting words with the best cosine distances for every word associated with the mood according to the natural language model, and then using recursion to apply the same process to every word in the results for n repetitions.

Nazer (US 20190066641 A1) teaches a method for generating a playlist includes receiving a plurality of tracks at an information storage and retrieval platform via an electronic communication from a datastore of tracks, where a plurality of those tracks have lyrics. Extracting n topics summarizing the plurality of lyrics, each topic consisting of m words, where m and n are both integers. Generating for each of the plurality of tracks, an n-dimensional vector using a generative statistical model based on the association of the lyrics of the track with the n topics, thereby generating a plurality of n-dimensional lyrics vectors.

The prior art of record does not teach or suggest
generating a given number of topic numbers k (1<k<K) where k is a number in a range of 1 to K (a positive integer);
learning topic numbers, operable to first assign the topic number to each of the plurality lyrics data of each of the plurality of artists in a random or arbitrary manner; then to calculate a probability p that the topic number of a given lyrics data Sar, is k, based on a number Rak of lyrics data other than the lyrics data Sar of a given artist a, to which the topic number k is assigned and a number Nkv of times that the topic number k is assigned to the word v in the plurality of lyrics data of the plurality of artists except the given lyrics data Sar; to generate a probability distribution over topic numbers of the given lyrics data Sar, based on the calculated probability p; next to perform an operation of updating topic numbers to update the topic number assigned to the given lyrics data Sar of the given artist a using a random number generator having a deviation of appearance probability corresponding to the probability distribution over topic numbers; and to perform an operation of updating and learning topic numbers for a predetermined number of times, the operation of updating and learning topic numbers performing the operation of updating topic numbers on all of the plurality of lyrics data of each of the plurality of artists; 
an outputting portion operable to identify the topic numbers of each of the plurality of lyrics data and the probability distributions over words for each of the topic numbers, based on learning results obtained from the means for learning topic numbers and learning results obtained by the means for learning values of switch variables.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Primary Examiner, Art Unit 2456